993 F.2d 887
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert Thomas WARD, Defendant-Appellant.
No. 92-50290.
United States Court of Appeals, Ninth Circuit.
Submitted May 6, 1993.*Decided May 11, 1993.

Before:  KOZINSKI, SUHRHEINRICH** and T.G. NELSON, Circuit Judges.


1
MEMORANDUM***


2
A jury convicted Ward of possession of unregistered machine-guns and silencers, 26 U.S.C. §§ 5861(d), 5861(i).   He appeals from the denial of his motion to suppress evidence uncovered pursuant to a state search warrant.   Ward claims the participation of ATF agents in the state officers' search rendered it federal in character, and that the search failed to comply with Fed.R.Crim.Proc. 41.


3
The district court found the officers didn't deliberately intend to circumvent Rule 41.   GER 108.   Moreover, as the court recognized, this case is directly controlled by  United States v. Crawford, 657 F.2d 1041 (9th Cir.1981);  see also GER 108.   The alleged violations of Rule 41--the issuance of a warrant to a state officer, the omission of a deadline for execution of the warrant and the failure to designate a federal magistrate for return of the warrant--were the same violations at issue in  Crawford.   657 F.2d at 1046-47.   We held in Crawford that such "technical violations of Rule 41 ... do not require the use of the exclusionary rule."   Id. at 1048.   So here.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Richard F. Suhrheinrich, United States Circuit Judge, United States Court of Appeals for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3